 

 

UN|TED STATES D|STR|CT COURT
lVllDDLE DlsTRlcT oF FLoRlDA
ORLANoo DlvlsloN

DAV|D MORALES, JR.,

Plaintiff,
v. Case No: 6:18-cv-194-Or|-286JK
COMM|SS|ONER OF SOC|AL
SECUR|TY,

Defendant.

 

ORDER

This case is before the Court on Plaintiff’s Unopposed Motion for Attorney’s Fees
(Doc. 19) pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). Plaintiff
seeks an award of $5,627.90 in attorney’s fees and $400.00 in costs for the filing fee.
P|aintiff also requests, pursuant to an assignment agreement, that the Court authorize
payment of the attorney’s fees directly to Plaintiff’s counsel (rather than Plaintiff) if the
Commissioner determines that Plaintiff does not owe a debt to the government

The assigned United States lVlagistrate Judge has submitted a Report (Doc. 20)
recommending that the motion be granted to the extent that the Court award EAJA fees to
Plaintiff in the sum requested as well as costs of $400.00. The Report recommends that
the motion otherwise be denied. The parties have filed a Joint Statement in Response to
the Report and Recommendation (Doc. 21) in which they state that neither party objects to
the Report and Recommendation.

After review of the record in this matter, and noting that neither party objects to the

Report, the Court agrees with the findings and conclusions in the Report and

 

 

 

 

Recommendation. Therefore, it is ORDERED as follows:

1. The Report and Recommendation (Doc. 20) is ADOPTED and CONFlRN|ED
and made a part of this Order.

2. Plaintiff’s Unopposed |Vlotion for/-\ttorney’s Fees (Doc. 19) is GRANTED only
to the extent that Plaintiff is awarded EAJA attorney’s fees1 as the prevailing party, in the
sum of $5,627.90, plus costs of $400.00. The motion is otherwise DEN|ED.

1,.¢
ooNE and oRDERED in orlando, Fiorida, o ary § ,

 
 

 

JOl-lN ANTOON ll
nited States District Judge

Copies furnished to:
United States l\/lagistrate Judge
Counsel of Record

 

